Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 1 of 18 PageID #: 1

                                                                         FILED
                                                                  4:17 pm, Jun 22, 2020
                                                                  U.S. DISTRICT COURT
                                                                SOUTHERN DISTRICT OF INDIANA
                                                                   Roger A.G. Sharpe, Clerk




                                         1:20-cv-1698-JMS-TAB
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 2 of 18 PageID #: 2
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 3 of 18 PageID #: 3
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 4 of 18 PageID #: 4
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 5 of 18 PageID #: 5
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 6 of 18 PageID #: 6
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 7 of 18 PageID #: 7
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 8 of 18 PageID #: 8
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 9 of 18 PageID #: 9
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 10 of 18 PageID #: 10
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 11 of 18 PageID #: 11
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 12 of 18 PageID #: 12
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 13 of 18 PageID #: 13
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 14 of 18 PageID #: 14
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 15 of 18 PageID #: 15
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 16 of 18 PageID #: 16
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 17 of 18 PageID #: 17
Case 1:20-cv-01698-JMS-TAB Document 1 Filed 06/22/20 Page 18 of 18 PageID #: 18
